Citation Nr: 0815342	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-10 727A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for swelling, right 
foot. 

2.  Entitlement to service connection for pain and numbness, 
right lower extremity.

3.  Entitlement to service connection for a chronic back 
disability.

4.  Entitlement to service connection for sexual dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran service on active duty from May 1, 2003 to July 
15, 2003, a total of two months and 15 days.  He was 
discharged for failure to meet procurement fitness standards. 

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (the RO).

The issues of entitlement to service connection for a chronic 
back condition and for sexual dysfunction are addressed in 
the REMAND portion of the decision below, and are REMANDED to 
the RO via the VA Appeals Management Center (AMC) in 
Washington, D.C.

Matters not on appeal

In his April 2006 substantive appeal, the veteran withdrew 
two issues which had been included in his notice of 
disagreement: Entitlement to service connection for post-
traumatic stress disorder with depression, feelings of 
inadequacy, nervousness, nightmares and insomnia; and 
entitlement to service connection for swelling of the left 
foot.  See 38 C.F.R. § 20.204 (2007).  Those issues are no 
longer subject of this appeal, and they will be no further 
discussed herein.  


FINDINGS OF FACT

1.  The medical evidence of record does not support a 
conclusion that the veteran's claimed right foot swelling 
pain and numbness of the right lower extremity are the 
symptoms of any diagnosed disability.  

2.  The medical and other evidence of record indicates that 
the veteran's complaints of right foot swelling pre-existed 
service on an intermittent basis; basic training caused a 
flare-up which resolved completely within a short time after 
service.


CONCLUSION OF LAW

Right foot swelling and pain and numbness of the right lower 
extremity are not disabilities that were incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for swelling, right 
foot. 

2.  Entitlement to service connection for pain and numbness, 
right lower extremity.

The veteran is seeking service connection for right foot 
swelling and for pain and numbness in the right lower 
extremity.  As will be discussed in greater detail below, the 
remaining two issues on appeal are being remanded for 
additional development.

Because these issues involve the application of similar law, 
the Board will address them together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The relevant law will then be set out.  The issues will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the veteran was informed of the evidentiary requirements for 
service connection in letters from the RO dated in October 
2004. December 2004, and March 2005, including a request for 
evidence of "a relationship between your current disability 
and an injury, disease, or event in military service."  These 
letters were sent to the veteran prior to the RO's June 2005 
decision.  The additional letters were necessitated by the 
fact that not all the veteran's claims of service connection 
were received by the RO at the same time.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies." 
With respect to private treatment records, the letter 
informed the veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  The letters 
further emphasized: "You must give us enough information 
about these records so that we can request them from the 
person or agency who has them. It's still your responsibility 
to support your claim with appropriate evidence"

The VCAA letters also instructed the veteran to send any 
evidence pertinent to his claims that he had in his 
possession.  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that the RO informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the veteran received notice as to elements (2) and (3) 
in the October 2004, December 2004, and March 2005 VCAA 
letters.  The veteran was provided specific notice of the 
Dingess decision in a letter dated in August 2007, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  

The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the August 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In any event, because the veteran's claims of service 
connection for right foot swelling and for pain and numbness 
of the right lower extremity are being denied, the matters of 
degree of disability and effective date are moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim as to the current issues being decided 
on appeal, service connection for right foot swelling and for 
pain and numbness in the right lower extremity, and that 
there is no reasonable possibility that further assistance 
would aid in substantiating it.  In particular, the VA has 
obtained the veteran's private treatment records (there were 
no VA treatment records), and his service medical records.  

The Board notes that the veteran was not provided a VA 
examination in connection with his claims of service 
connection for right foot swelling and for pain and numbness 
in the right lower extremity.  No examination is required 
because, as further discussed below, the veteran has not 
presented evidence of a current disability.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has not requested a personal hearing. 

Accordingly, the Board will proceed to a decision as to these 
two issues.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, existence of a disability. Without it, 
service connection cannot be granted. See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted 
that "[u]nder the language of [38 U.S.C. § 1111], VA's burden 
of showing that the condition was not aggravated by service 
is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service."  

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306(b) (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2007).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease. Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Factual background

The Board believes that a brief factual background may of 
helpful to an understanding of its decision.

The record contains a January 1996 letter from the veteran's 
private doctor, Dr. R.H., who stated he had seen the veteran 
several times and, on one occasion, he had prescribed anti-
inflammatory medications for swelling of the feet.  No 
specific disorder was diagnosed.

The veteran entered active military service for the purposes 
of basic training on May 1, 2003.  The veteran's service 
medical records show that on May 7, 2003, he reported on sick 
call complaining of a swollen right foot.  The problem 
continued, and on June 18, 2003, an Entrance Physical 
Standards Board recommended that the veteran be separated 
based on a diagnosis of chronic right foot pain and swelling 
that existed prior to service.  No specific disorder was 
diagnosed.  He was discharged on May 15, 2003.  The service 
medical records did not refer to pain and numbness of the 
right lower extremity, with the exception of the 
aforementioned pain in the right foot.

After service, the veteran filed claim of entitlement to 
service connection for right foot, right leg and back 
disabilities.  In connection with that claim, the veteran 
contends that he slipped and fell coming out of the shower, 
injuring his back, during his brief time in basic training.  

The veteran filed a September 2003 letter from Dr. R.H., who 
stated that he had examined the veteran on August 7, 2003.  
Dr. R.H. observed that the veteran's right ankle was non-
tender; the previous swelling had resolved; he had full range 
of motion of the right ankle; and he had 100 percent 
flexibility of his right ankle.  
Dr. R.H. stated that the veteran had no limitations or 
restrictions in performing strenuous physical activity, or 
normal day-to-day activities.  

In July 2004, the veteran sought medical treatment for 
complaints of right hip and leg pain down to the foot, which 
according to the veteran had existed for about a year.  An 
MRI conducted in October 2004 showed degenerative changes in 
the veteran's lumbar spine.  

In November 2004, Dr. M.A. noted that the veteran denied any 
back or leg pain prior to May 2003 and that when he was in 
basic training when he had the onset of severe radicular pain 
which had been ongoing since that time.  In his report, Dr. 
M.A. noted that the veteran probably had a pre-existing L5 
pars defect, usually congenital in nature, which may have 
been exacerbated by his military activity.  
  
Analysis

The veteran seeks entitlement to service connection for right 
foot and right lower extremity complaints, to include 
swelling, pain and numbness.  

The Board will address both claims together, and then for 
reasons explained below will also discuss the veteran's right 
foot claim applying an alternate analysis. 

No current disability

As has been discussed above, Hickson element (1) requires 
medical evidence of a currently diagnosed disability.  None 
has been presented by the veteran, with the exception of 
medical evidence that his right lower extremity complaints 
may be related to a back disability.  [The matter of the 
veteran's entitlement to service connection for a back 
disability has been developed for appellate purposes and is 
being remanded for additional development, as is explained 
below.]

The veteran himself has stated that he had periodic swelling 
of his right foot 
for many years predating service.  He was medically 
discharged for that reason.  However, no underlying 
disability has ever been identified.

Review of the record shows that Dr. R. H. indicated that the 
veteran's right foot swelling condition had completely 
resolved by August 7, 2003.  There is no indication of any 
subsequent swelling.

In short, there is of record no diagnosis of any right lower 
extremity disability, as such, in the record.  The veteran's 
complaints of pain, swelling and numbness of his right lower 
extremity, to include the foot, are only symptoms.  Symptoms 
alone, without a diagnosed or identifiable underlying malady 
or condition, do not constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).

Based on the foregoing analysis, the Board finds that the 
veteran's symptoms of swelling, pain and numbness of the 
right lower extremity cannot be considered to be a disability 
or disabilities for which compensation can be granted.  The 
veteran's claims of entitlement to service connection are 
accordingly denied.  

No aggravation

Although as discussed above the Board does not believe that 
the veteran's complaints of right foot swelling rise to the 
level of a disability for which service connection may be 
granted, since he was in fact discharged from military 
service due to such complaints the Board will alternatively 
assume that an unspecified  right foot disability in fact 
exists.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), 
citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the 
Board has the fundamental authority to decide in the 
alternative].

The veteran has reported that he experienced intermittent 
right foot swelling since 1983 (he was born in 1977).  The 
record also contains a January 1996 letter (several years 
before service) from the veteran's private doctor, Dr. R.H., 
who stated he had seen the veteran several times and, on one 
occasion, he had prescribed anti-inflammatory medications for 
swelling of the feet.  The military Entrance Physical 
Standards Board recommended that the veteran be separated 
based on a diagnosis of chronic right foot pain and swelling 
that existed prior to service.  Thus, the medical records 
clearly and unmistakably demonstrate, and the veteran admits, 
that right foot swelling existed intermittently since about 
1983, two decades before service.

The veteran essentially claims that this problem was 
aggravated by his active military service.  
  
Setting aside the matter of whether any current right foot 
disability exists, which has already been answered in the 
negative by the Board, the record merely indicates that the 
veteran has intermittent right foot swelling, which was 
perhaps temporarily exacerbated by basic training.   What is 
clear is that the right foot swelling in service had 
completely resolved by August 7, 2003, only 23 days after the 
veteran was separated from service on July 15, 2003.  The 
swelling has evidently not recurred since.  The evidence of 
record thus indicates that the swelling in service was only a 
temporary flare-up, and not a permanent aggravation, of the 
pre-existing condition.  As noted above, temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen, Davis and  Hunt, supra.  

Inasmuch as clear and unmistakable evidence in that there was 
no aggravation of the veteran's pre-existing right foot 
swelling, the veteran's claim of service connection is 
alternatively denied on that basis.

ORDER

Service connection for swelling, right foot, is denied.

Service connection for pain and numbness, right lower 
extremity, is denied.


REMAND

3.  Entitlement to service connection for a chronic back 
disability.

4.  Entitlement to service connection for sexual dysfunction.

The veteran contends that he slipped and fell coming out of 
the shower, injuring his back, during basic training.  He has 
further contended that the back injury was the cause of 
sexual dysfunction.  Therefore, the veteran's claim of 
entitlement to service connection for sexual dysfunction is 
inextricably intertwined as secondary to his claim of service 
connection for chronic back pain.

The available evidence arguably tends to establish Hickson 
element (1), a diagnosis of a back disorder, and Hickson 
element (2), an event that caused an injury in service.  
Therefore, a remand is needed to obtain an examination to 
determine the current nature of the veteran's back disorder 
and his sexual dysfunction, and obtain a medical nexus 
opinion as to whether any diagnosed back disorder is related 
to his active service.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  In this connection, as has been discussed above 
there is of record certain medical evidence which suggests 
that the veteran's right lower extremity symptoms may be 
related to his back disability.  This, too, must be explored 
by the VA examiner.

The Board also notes that the veteran appears to have 
provided partial records for the treatment of his back by Dr. 
M.A. and Dr. D.H.   The veteran should be asked to provide a 
release for obtaining complete and up-to-date treatment 
records from Dr. M.A., Dr. D.H., and any other doctor or 
hospital where he has had treatment for his back since his 
discharge from service on July 15, 2003.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should ask the veteran to 
identify, and provide releases for any 
additional medical examination and  
treatment records relating to his chronic 
back disorder.  The veteran should 
specifically be asked for a release to 
obtain treatment records from Dr. M.A. 
and Dr. D.H. from July 15, 2003 to the 
present time.  Any medical records so 
obtained should be associated with the 
veteran's VA claims folder.

2.  VBA should schedule the veteran for 
an examination in order to determine the 
nature of any current back disability and 
any sexual disorder and the relationship, 
if any, between such to his military 
service.  The claims file must be 
provided to the examiner, and he/she must 
state in the report that the claims file 
was reviewed.  All appropriate diagnostic 
tests should be performed.  An opinion 
must be provided as to the following 
questions:

a.  Does the veteran have a current 
back disability?  Please identify any 
disability found.  

b.  Is it at least as likely as not 
any current disability of the back can 
be attributed to his period of active 
service?

c.  Did any back disability pre-exist 
his entry into active military service 
on May 1, 2003?  If so, did such 
disability undergo a chronic or 
permanent increase in severity during 
or due to the veteran's period of 
active military service in from May 1, 
2003 to July 15, 2003?

d.  Does the veteran have a current 
sexual disorder?  Please identify any 
sexual disorder diagnosed.

e.  If so, is it at least as likely as 
not any current sexual disorder can be 
attributed to any diagnosed back 
disability?


f.  Is it at least as likely as not 
that the veteran's                                    
complaints of right lower extremity 
pain, swelling and numbness are 
related to a back disability? 
			                       
A report should be prepared and 
associated with the veteran's VA claims 
folder. 

3.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the veteran's claims of entitlement to 
service connection for a chronic back 
condition, and entitlement to service 
connection for sexual dysfunction.  If 
the benefit sought on appeal remains 
denied, in whole or in part, VBA should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


